Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered November 16, 1995, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that there was no probable cause to arrest him. An experienced police officer saw two transactions within moments of each other, each of which involved the defendant receiving money in exchange for a small object in an area known for narcotics activity. Additionally, these activities took place after 1:00 a.m. in very cold weather, making it suspicious that the defendant was standing outside. Upon seeing the police, the defendant ran into an apartment building in an attempt to flee. Under the totality of the circumstances, the officer was clearly justified in concluding that a crime had been committed (see, People v Martinez, 80 NY2d 444; People v Bigelow, 66 NY2d 417, 423; People v Bittner, 97 AD2d 33).
The defendant’s remaining contention is without merit. Thompson, J. P., Joy, Altman and Florio, JJ., concur.